UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SOOKYEONG KIM SEBOLD, a/k/a Sophia Kim,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cr-00434-LMB-1)


Submitted:   November 25, 2013            Decided:   December 3, 2013


Before MOTZ, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Kevin R. Brehm,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant.   Kathryn Keneally, Assistant Attorney General, Frank
P. Cihlar, Chief, Criminal Appeals & Tax Enforcement Policy
Section, Gregory Victor Davis, Joseph B. Syverson, Tax Division,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sookyeong Kim Sebold was convicted by a jury of filing

a false individual income tax return and criminal tax evasion,

26 U.S.C. §§ 7201, 7206 (2012), both with respect to Sebold’s

2005    federal     individual         income       tax    liability.         The       district

court sentenced Sebold to 24 months’ imprisonment.                                She appeals,

arguing that the Government failed to prove that her conduct was

willful within the meaning of the statutes of conviction.                                    The

evidence presented at Sebold’s trial, viewed in the light most

favorable to the Government, see United States v. Burgos, 94
F.3d 849, 854 (4th Cir. 1996) (en banc), was as follows.

            Between           2002    and    2005,     Sebold    stole        approximately

$810,000    from        her    employer,      the    Korean     Cultural          and    Freedom

Foundation        (KCFF),        a     nonprofit           organization           devoted    to

supporting        the     Universal         Ballet        Company,    a      Korean      ballet

company.          Sebold       was     KCFF’s       treasurer        and     had     signatory

authority over its bank accounts.                         She used her authority to

divert funds sent to KCFF into her own bank accounts, which she

then used to support her gambling and day-trading habits, among

other    things.         In    2005    alone,       Sebold    spent        over    $58,000    at

casinos using her debit card, and withdrew another $86,000 in

cash from ATM’s located near casinos.                          William Pangoras, the

operations controller for Bally’s Atlantic City, testified that

Sebold     made    34     gambling          trips    to     Atlantic        City    in    2005,

                                                2
totalling 180 hours of playing time, and involving $167,845 in

cash       transactions.      Sebold       also    engaged   in    extensive       day-

trading, sometimes trading the same stock ten times in one day.

In one month alone in 2005, Sebold placed over 800 buy and sell

orders.

               On her 2005 federal income tax return, Sebold reported

zero wage income and zero total income. She claimed a short-term

capital loss of $277,962, attributable to losses sustained in

her day-trading activities with money stolen from KCFF.                          Sebold

testified that she completed the return personally.                            She does

not deny that she stole the funds from KCFF; rather, Sebold

argues that the Government failed to prove that she knew that

those funds were reportable as taxable income. *

               We    will   uphold     a     jury’s      verdict    if     there     is

substantial evidence in the record to support it.                         Glasser v.

United States, 315 U.S. 60, 80 (1942).                   In determining whether

the evidence in the record is substantial, we view the evidence

in   the     light   most   favorable      to     the   Government,      and    inquire

whether there is evidence that a reasonable finder of fact could



       *
       I.R.C. § 61 defines gross income as “all income from
whatever source derived” and includes gains from illegal
activities.   See James v. United States, 366 U.S. 213 (1960)
(overruling Commissioner v. Wilcox, 327 U.S. 404 (1946)).




                                            3
accept as adequate and sufficient to establish a defendant’s

guilt beyond a reasonable doubt.                   Burgos, 94 F.3d at 862.               In

evaluating the sufficiency of the evidence, this court does not

review the credibility of the witnesses and assumes that the

jury resolved all contradictions in the testimony in favor of

the Government.        United States v. Kelly, 510 F.3d 433, 440 (4th

Cir. 2007).

           A   conviction         “under    section          7206(1)   requires    proof

that: (1) a person made or subscribed to a federal tax return

which he verified as true; (2) the return was false as to a

material matter; (3) the defendant signed the return willfully

and knowing it was false; and (4) the return contained a written

declaration    that    it    was    made    under       the    penalty     of   perjury.”

United States v. Presbitero, 569 F.3d 691, 700 (7th Cir. 2009).

In order to sustain a conviction under § 7201, the Government

must   prove   that:        (1)    Sebold       owed    a    substantial    income      tax

liability; (2) that she attempted in any manner to evade or

defeat   the   payment      of     that     tax;       and    (3)   that   she    did    so

willfully.     United States v. Wilkins, 385 F.2d 465, 472 (4th

Cir. 1967).     A formal assessment is not required to prove tax

evasion.     See United States v. Silkman, 156 F.3d 833, 835 (8th

Cir. 1998).

           Convictions under both §§ 7206 and 7201 require the

Government to prove that Sebold’s actions were willful.                                 See

                                            4
United States v. Aramony, 88 F.3d 1369, 1382 (4th Cir. 1996)

(filing false tax returns). Failure to supply an accountant with

accurate information is evidence of willfulness.                United States

v. Useni, 516 F.3d 634, 650 (7th Cir. 2008).                   And, although

willfulness cannot be inferred solely from an understatement of

income, willfulness can be inferred from making false entries or

alterations,    or   false   invoices     or   documents,     destruction   of

books or records, concealment of assets or covering up sources

of income, handling of one’s affairs to avoid making the records

usual in transactions of the kind, and any conduct, the likely

effect of which would be to mislead or to conceal.                    Spies v.

United States, 317 U.S. 492, 499 (1943).

           We   have   reviewed    the    record,     including    the   trial

testimony, and find that the jury heard sufficient evidence of

willfulness to support its finding of guilt.                  Accordingly, we

affirm   Sebold’s    conviction.     We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                     5